Filed 12/11/20 P. v. Singh CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075484

 v.                                                                      (Super.Ct.No. FSB1402703)

 MICHAEL J. SINGH,                                                       OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steve Malone,

Judge. Affirmed.

         Allen G. Weinberg, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                            FACTUAL AND PROCEDURAL HISTORY

         On December 29, 2015, a jury convicted defendant and appellant Michael J. Singh

with murder under Penal Code section 187, subdivision (a) (count 1); attempted

premeditated murder under Penal Code sections 664 and 187, subdivision (a) (counts 2

                                                             1
and 3); and street terrorism under Penal Code section 186.22 (count 4). The jury also

found true the following: (1) a principal personally discharged a firearm causing great

bodily injury or death under Penal Code section 12022.53, subdivisions (d) and (e)(1) s to

counts 1 through 3; (2) a principal discharged a firearm under Penal Code section

12022.53, subdivisions (c) and (3)(1); and (3) the offenses were committed for the benefit

of a criminal street gang under Penal Code section 186.22, subdivision (b)(1)(C).

Moreover, the jury found the murder in count 1 to be first degree murder, and that the

attempted murders were willful, deliberate, and premeditation.

       Defendant waived his right to a jury trial regarding the prior conviction

allegations. The amended information alleged that defendant (1) suffered a prior

conviction that constituted both a strike offense under Penal Code sections 667,

subdivisions (b) through (i), and 1170.12, subdivisions (a) through (d); and a serious

felony offense under Penal Code section 667, subdivision (a); and suffered three prison

priors under Penal Code section 667.5, subdivision (b). After a court trial, the trial court

found the prior convictions to be true.

       On March 20, 2017, the trial court sentenced defendant to a determinate term of 48

years in prison and an indeterminate consecutive term of 135 years to life in prison. The

indeterminate term was calculated as 75 years to life on count 1, consisting of 25 years to

life for first degree murder, doubled for the prior strike conviction, and an additional 25

years to life for the gun enhancement; and 30 years to life each for counts 2 and 3,

consisting of 15 years to life, doubled due to the prior strike conviction. The determinate

term consisted of 20 years for each of counts 2 and 3 for the gun enhancements in those


                                              2
counts, plus five years for the serious felony prior, and one year for each of the three

prison priors. Pursuant to Penal Code section 654, the sentence on count 4 for

participating in a criminal street gang was stayed.

       Following an appeal, we issued an opinion, granted rehearing, and filed a new

opinion. (People v. Singh (Nov. 22, 2019, E067985) [nonpub. opn.].) Relevant to this

appeal, we reversed defendant’s attempted murder convictions in counts 2 and 3. We

also ordered the matter remanded for resentencing after January 1, 2020, for the trial

court to exercise its discretion under Penal Code section 12022.53, subdivision (h), as to

the firearm enhancement in count 1; and as to the serious felony prior under Penal Code

section 667, subdivision (a); and for the court to consider the applicability of Senate Bill

No. 136 as to the prison priors under Penal Code section 667.5, subdivision (a).

(E067985 Opn. at pp. 73-74.)

       After the case was remanded by our court on July 31, 2020, the People elected not

to retry defendant on the attempted murder counts. Thereafter, defendant was

resentenced to 50 years to life on count 1, consisting of 25 years to life for first degree

murder, doubled pursuant to the “Three Strikes” law. The firearm enhancement and

serious felony prior were each ordered stricken in the interests of justice. Thereafter, the

court imposed a concurrent term for count 4.

       On August 7, 2020, defendant filed a timely notice of appeal. On September 25,

2020, we granted defendant’s motion for judicial notice filed on September 4, 2020, and

took judicial notice of the record in case No. E067985.




                                              3
                                      DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436, and has informed this court that “Counsel has thoroughly reviewed the

record in this case and consulted with Appellate Defenders, Inc.” and the brief

“summarize[d] the proceedings and facts with citation to the transcript.” Moreover,

“counsel acknowledges that some justices have expressed a strong desire for listing issues

under Anders v. California (1967) 386 U.S. 738, but counsel has carefully weighed the

situation and concluded that the approach needed to promote the client’s interests in this

particular case to invite court review of the record unfettered by counsel’s prior thought

processes.”

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error. We are satisfied that defendant’s

attorney has fully complied with the responsibilities of counsel and no arguable issue

exists. (Id. at p. 126; People v. Wende, supra, 25 Cal.3d at pp. 441-442.)




                                             4
                                    DISPOSITION

     The appeal is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                  MILLER
                                                           Acting P. J.


We concur:


CODRINGTON
                               J.


SLOUGH
                               J.




                                         5